DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaszas  (US20160068031) in view of Higuchi (US20060144495) and Tadao (JP2015174594).
Regarding claim 1, Kaszas discloses a pneumatic tire comprising:
a tread portion having an annular shape extending in a tire circumferential direction ("tread" (14));
a pair of side wall portions disposed on both sides of the tread portion ("sidewalls" (12));
a pair of bead portions disposed inward of the pair of side wall portions in a tire radial direction ("beads" (18));
a carcass layer mounted between the pair of bead portions ("rubber carcass ply" (17));
a belt layer disposed on an outer circumferential side of the carcass layer in the tread portion ("rubber belt ply" (16));
an innerliner layer disposed on a tire inner surface along the carcass layer ("inner liner rubber layer" (22)) and extending continuously between bead cores of the pair of bead portions (Fig 1), the innerliner layer comprising a butyl rubber composition ([0032]);
and a partial tie rubber layer (“rubber barrier layer” (13)) disposed between the carcass layer and the innerliner layer continuously between the side wall portions and terminating radially outwardly of radial outermost tips of a pair of bead fillers disposed on the pair of bead portions (Fig 1), 
and a protruding amount of the partial tie rubber layer toward the pair of bead portions with respect to a perpendicular line, which is drawn from an outermost end portion of the belt layer in a tire lateral direction toward the innerliner layer (Fig 1),
	While Kaszas does not explicitly disclose that protruding amount is 0.25 times to 0.80 times as large as a periphery length along the tire inner surface from an intersection point of the perpendicular line and the tire inner surface to a tip point of a bead toe or that the partial tie rubber layer is formed of rubber having hardness of from 55 to 65, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective filing date to do so, as A) Higuchi, which is within the tire manufacturing art, teaches that a partial tie rubber layer (“buffer rubber layer” (9)), provided it covers a range of at least 20 mm beyond the ends of belt layers (“belt layers” (2)), can extend for any length, including where the protruding amount is 0.25 – 0.8 times as large as the periphery length mentioned above, for the benefit of improved inner liner durability ([0011]) and B) Tadao, which is within the tire manufacturing art, teaches that a partial tie rubber layer (“insulation layer” (20)) located near the buttress region of the tire and in between the inner liner and the carcass should have a rubber hardness of 50 to 98 (which overlaps the entirety of the range from 55 to 65) for the benefit of maintaining steering ability by increasing the rigidity of the buttress region without increasing the weight of the tire ([0014]).
	Regarding claim 2, modified Kaszas teaches all limitations of claim 1 as set forth above. Additionally, Higuchi teaches that the protruding amount is at least 20 mm ([0011]), which is entirely within the claimed range of equal to or larger than 15 mm. 
	Regarding claim 4, modified Kaszas teaches all limitations of claim 1 as set forth above. Additionally, Tadao teaches that the partial tie rubber layer has a thickness from 0.3 mm to 1.0 mm (which is entirely within the claimed range of from 0.1 mm to 1.0 mm) for the benefit of increasing buttress region rigidity while minimizing tire mass increases ([0044]).
	Regarding claim 6, modified Kaszas teaches all limitations of claim 2 as set forth above. Additionally, Tadao teaches that the partial tie rubber layer has a thickness from 0.3 mm to 1.0 mm (which is entirely within the claimed range of from 0.1 mm to 1.0 mm) for the benefit of increasing buttress region rigidity while minimizing tire mass increases ([0044]).

Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
	Applicants argues that there is no connection between Kazsas and either Higuchi or Tadao as Kazsas does not explicitly state the purpose of the rubber barrier layer (13) or what it is made of. Examiner disagrees, noting that the rubber barrier layer (13) of Kazsas is connected to the other references in that they all comprise of a similar rubber layer located between the inner liner and the carcass layer of a tire, representing a specific configuration of parts.
	Applicant argues that Higuchi would teach away from Kazsas as Kazsas does not teach having the partial tie rubber layer extending across the middle of the tire nor is the benefit of Higuchi tied only to the protruding amount and that it depends on other factors like the composition taught in Higuchi. Examiner notes that Kazsas is not being relied upon for its complete teaching of a partial tie rubber layer, it is being relied upon for its explicit teaching of a protruding amount of the partial tie rubber layer towards the pair of bead portions, for which a benefit explicitly resulting from this characteristic is derived, namely improved inner liner durability (Higuchi: [0011]).
	Applicant argues that Tadao would not have the benefit of maintaining steering ability while minimizing an increase in mass solely because of a specific hardness of the partial tie rubber layer and that achieving the benefit relies also upon the composition of the partial tie rubber layer taught in Tadao. Examiner disagrees, noting that Tadao explicitly teaches that choosing a hardness from a specific range for the partial tie rubber layer directly results in an increase of the rigidity of the buttress region without increasing the tire mass, which would maintain the steering stability (Tadao: [0014]).
	Applicant argues that Tadao does not consider the narrowed range of hardness and that the narrowed range of 55 to 65 hardness leads to unexpected results. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). 
	In regards to the experimental results to support the unexpected results, only Examples 6-7 and 10-11 comprise of hardnesses outside the claimed range and of those in comparison to the Examples 8 and 9 that were constructed similarly save for a change in hardness, the difference in steering stability between the different hardnesses does not appear to be significant. Across the range of hardnesses of the examples, the change in steering stability is slight (93 vs 94 when hardness changes from 50 to 55 or 65 to 70). 
	Applicant argues that as Tadao is teaching decreasing the tire mass by not extending the partial tie rubber layer through the center of the tire, Tadao would not be relied upon for picking a specific thickness for the partial tire rubber layer. Examiner disagrees, noting that Tadao explicitly teaches that selecting a specific thickness for the partial tie rubber would directly result in increased rigidity in the buttress region (Tadao: [0044]), which represents a motivation for combining the teaching of thickness from Tadao with that of Kazsas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-272-6704. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749